DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 7, the last line recites: “the moveable element” which lacks antecedent basis.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the state of the known prior art.
Regarding claims 1-10, It is note that use of the term “for” is considered to render the language following as broad functional limitations.  Examples of such in claim 1, “arrangement for”, “actuator for”, and control unit for”.   These limitations are not being interpreted in the narrower interpretation that would for example follow the phrase “configured to”.  The claims merely present broad simple structure in the form of sensing arrangements, an actuator, and a control unit followed by broad functional limitations not specifically assigned to the structure and not connecting them together in specific function.  The claims must be amended to comprise specific structural elements, inventive structural relationships between the claimed elements, and specific “configured to” function that ties each structures unique function operationally to one another to overcome the mere automation of a human operator.  Specific sensors, controls, and functions must be claimed in relationship to one another in an inventive combination that could not be easily performed by a human operator.  
The current claim language is considered broad, therefore it would have been obvious to one having ordinary skill in the art at the time of the invention was made to merely automate human operator control, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.
An operator of a combine would be considered to comprise first and second sensing arrangements and a control unit mounted on the harvesting machine and capable of sensing a property in front of a field such as crop height and ground contour, deriving a value of an adjustable work parameter of the header, such as a reel position based on an operator chosen reference point or any number of markers while looking at it, using the sensed data for adjusting via an actuator the position of the reel based on the first and second sensed data to a nominal work position and adjusting the reel as needed during operation based off different terrain, crop conditions, and/or operating conditions.  As the operator is considered to comprise the sensing arrangements, they are a joint arrangement and relative to one another; and as the operator is considered to be the control unit, the operator is considered operable to store and process all data received in a local reference system of the header determined by the operator himself.     
With respect to the second sensing arrangement comprising a camera.  This limitation does not comprise enough specific structure or function in conjunction with other specific structure and function to overcome mere automation of the operator control, therefore it would have been obvious to one having ordinary skill in the art at the time of the invention was made to merely use a camera in place of or in conjunction with the operator control, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wendling (DE 102016202627).
Regarding claims 1, 5-6 and 8-9, Wendling discloses an agricultural harvesting machine (combine 10) comprising a chassis, a ground engaging apparatus supporting the chassis on the ground, a feederhouse for adapting a harvesting header on the chassis (See figure 1), and a system for controlling an operative parameter of a harvesting header of an agricultural harvesting machine, comprising: a first sensing arrangement for sensing a property of a field in front of the header in a contact-less manner, a second sensing arrangement (First and second sensing arrangements are comprised of camera 68, and possibly  additional sensors 70, and image processing via controller 74 to determine automatic header adjustments as discussed on page 4 lines 11-18 based on crop information in front of the header and reel positioning page 3 lines 34-36 and page 4 lines 15-18) for providing a signal suited to derive a value of an adjustable work parameter of the header (Page 4 lines 11-18 discloses camera 68 and image analysis to automatically control header settings such as the reel and cutterbar), an actuator for adjusting the work parameter (some form of actuation is inherent for automatic control), and a control unit (74) for determining a control signal for the actuator based on the signal from the first sensing arrangement and on the signal from the second sensing arrangement (Automatic control of the cutter bar and reel would be based upon signals from the cameras), characterized in that the second sensing arrangement is arranged to detect the position of a reference point, which indicates the work parameter, in a contact-less manner (Position of the reel and cutterbar), and that the first sensing arrangement and the second sensing arrangement are relatively fixed (jointly on drone 62).
It is noted that Wendling discusses a variety of camera sensors and system of image analysis to determine automatic header controls however is lacking specifically the use of a single camera sensor 48 that makes up the two sensing arrangements and comprises an image processing system 74 that provides signals 78 to a processing unit 86 that creates two separate signals 88 and 94 for the control unit 90 to process.  These details coupled with the function they are performing would overcome the rejection based on Wendling and any other obviousness rejections such as in conjunction with the teachings of admitted prior art in NPL “System for optimizing platform settings based on crop state classification” provided in file dated 4-9-2019.  

Regarding claim 2, Wendling discloses wherein the first and second sensing arrangement are mounted on the header or on the harvesting machine (Mounted on harvesting machine via cables 72).

Regarding claim 3, Wendling discloses wherein the control unit is operable to store and process the signals of the first sensing arrangement and the second sensing arrangement in a local reference system of the header (The data processed by the control unit is considered to be reflective of a local reference system of the header as the image processing determines the positioning of the controlled elements).

Regarding claim 4, Wendling discloses wherein the control unit is adapted to determine a nominal work parameter for the actuator based upon the signal from the first sensing arrangement and to determine the control signal in a manner to minimize the difference between the nominal work parameter and an actual work parameter derived from the signal of the second sensing arrangement (The claim language describes what an automatic positioning system inherently does.  There must be a nominal parameter for the implements and the automatic control would position the elements as close as possible during operation to this nominal parameter).

Regarding claim 7, Wendling discloses wherein the second sensing arrangement comprises a camera (Sensor 68 is a camera) with an image processing system (Page 4 line 15), adapted to sense markings mounted to an element of the header that is movable by one of the actuator and the movable element (As the cameras images are analyzed, some point or “marking” would be references to perform this analysis.  The term “marking” is considered broad and any point used by the image processing would be considered a marking mounted to the element which is being analyzed).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Diekhans (6389785) for the teaching of the adjusting of header height and reel height via a ground and crop contour sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336. The examiner can normally be reached M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J BEHRENS/Primary Examiner, Art Unit 3671